Citation Nr: 0018266	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUES

Entitlement to service connection for left ear otitis media.

Entitlement to service connection for residuals of a head 
injury, including migraine headaches.

Entitlement to service connection for residuals of a back 
injury, including arthritis of the lumbosacral spine.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. Lustgarten, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971, and active duty for training in June 1974.  He also had 
service in the U.S. Army Reserve.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 RO rating decision that denied service 
connection for bilateral otitis media and a total rating for 
compensation purposes based on individual unemployability.  
In May 1999, the Board remanded the case to the RO in order 
to provide the veteran with a hearing before a member of the 
Board traveling to the RO (travel board hearing) as requested 
by him in his substantive appeal received in November 1997. 

In an October 1997 RO rating decision, service connection for 
residuals of a head injury and for residuals of a back injury 
was denied.  At the travel board hearing held before the 
undersigned in May 2000, the veteran clarified his appeal 
received in November 1997 with the issue of service 
connection for bilateral otitis media to an appeal for 
service connection for otitis media of the left ear only, and 
to include the other two issues for service connection of 
disabilities shown on the first page of this decision.  His 
testimony reduced in writing satisfies the requirements for a 
timely notice of disagreement with the issues of service 
connection for residuals of a head injury to include migraine 
headaches and for residuals of a back injury to include 
arthritis of the lumbosacral spine.  38 C.F.R. §§ 20.201, 
20.300 (1999).  Hence, the Board has classified the issues as 
shown on the first page of this decision.


REMAND

A review of the record indicates that the issues of service 
connection for residuals of a head injury, including migraine 
headaches, and for residuals of a back injury, including 
arthritis of the lumbosacral spine, have not been made 
subjects of a statement of the case, and they should be.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).  The Board may not address these 
issues until the veteran has been sent a statement of the 
case.  38 C.F.R. § 20.200 (1999); Smallwood v. Brown, 10 Vet. 
App. 93 (1997).

At the May 2000 hearing, the veteran also requested service 
connection for residuals of laceration of the left arm, 
including carpal tunnel syndrome, while hospitalized at a 
service department facility from March 1975 to March 1976; 
and for a first cervical nerve disorder due to head injury 
sustained during this hospitalization.  These matters have 
not been adjudicated by the RO and are "inextricably 
intertwined" to the issue of entitlement to a total rating 
for compensation purposes based on individual 
unemployability.  Under the circumstances, these issues 
should be adjudicated simultaneously.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Service documents reveal that the veteran had active service 
from October 1969 to September 1971, and had active duty for 
training in June 1974 while in the U.S. Army Reserve.  These 
records also indicate that the veteran was hospitalized from 
March 1975 to March 1976 in a service department facility for 
a left knee condition incurred in June 1974 and that he 
received military pay during this hospitalization.  These 
records also indicate that the veteran may have made a second 
application to the Army Board for Correction of Military 
Records to include a period of active duty from June 1974 to 
March 1976.  The overall evidence is unclear as to whether or 
not the veteran's service records were corrected to reflect 
service from June 1974 to March 1976.  In the judgment of the 
Board, a request should be made to the NPRC (National 
Personnel Records Center) for clarification of the veteran's 
active service, including any correction by the Army Board 
for Correction of Military Records.

The evidence indicates that the veteran is receiving 
disability benefits from the state of New Jersey and the 
Social Security Administration (SSA).  The medical records in 
the possession of these parties are relevant to the issue of 
entitlement to a total rating for compensation purposes based 
on unemployability and should be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The veteran's testimony indicates that he received VA 
benefits for training and rehabilitation under Chapter 31 of 
38 U.S.C.A.  Any VA vocational and rehabilitation file and 
counseling records concerning the veteran should be 
associated with the appellate record.

Where the veteran submits a well-grounded claim for a total 
rating based on individual unemployability, the Board may not 
reject that claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, where VA has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disabilities, 
VA has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
appellant's service-connected disabilities have on his 
ability to work.  Friscia, supra at 297, citing 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.327, 4.16(a) 
(1998); Beaty, supra at 538; and Obert v. Brown, 5 Vet. App. 
30, 33 (1993).


In light of the existing medical records and allegations of 
the veteran with regard to his unemployability due to 
service-connected disabilities, VA has the duty to assist him 
in the development of this claim by providing him with 
thorough and contemporaneous examinations to determine the 
severity of his service-connected disabilities that take into 
account his prior medical evaluations and treatment.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  It is the 
judgment of the Board that the veteran should undergo a VA 
social and industrial survey to assist in determining the 
effects of his service-connected disabilities on his ability 
to work.


REMAND

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a statement of the 
case on the issues of entitlement to 
service connection for residuals of a 
head injury, including migraine 
headaches, and for residuals of a back 
injury, including arthritis of the 
lumbosacral spine.  They should be 
advised that a substantive appeal should 
be submitted within 60 days of issuance 
of the statement of the case in order to 
obtain appellate consideration of these 
issues with this appeal.  38 C.F.R. 
§ 20.302(c) (1999).

2.  The RO should adjudicate the 
veteran's claims for service connection 
for residuals of laceration of the left 
arm, including carpal tunnel syndrome, 
and a disorder of the first cervical 
nerve.

3.  The RO should ask the NPRC to verify 
all the veteran's active service, 
including periods of active duty for 
training and any other periods based on 
correction of his military records, 
including the period from June 1974 to 
March 1976.

4.  The veteran should be scheduled for a 
VA social and industrial survey.  The 
examiner should offer an opinion on what 
effect the veteran's service-connected 
disabilities have on his ability to work 
and as to what type of work, if any, that 
he can perform.  The veteran's claims 
folders must be made available to the 
examiner for review prior to the 
interview.

5.  The RO should ask the state of New 
Jersey and the SSA to furnish all medical 
records in their possession related to 
the awards of disability benefits.  
Copies of the decisions regarding the 
disability benefits should also be 
obtained.

6.  The veteran should be scheduled for 
VA compensation examinations, including 
psychiatric, to determine the severity of 
his service connected disabilities.  The 
examiners should offer opinions on what 
effect the veteran's service-connected 
disabilities have on his ability to work.  
In order to assist the examiners in 
providing the requested information, the 
veteran's claims folders must be made 
available for review by the physicians 
prior to the examination.

7.  After the above development, the RO 
should review the claims shown on the 
first page of this decision.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be advised 
that a substantive appeal must be 
submitted with any new issue within 60 
days in order to obtain appellate 
consideration of those issues with this 
appeal.  38 C.F.R. § 20.302(c).  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




